Citation Nr: 1220528	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from May 2002 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this claims file has since been transferred to the RO in Houston, Texas.  

This claim was previously remanded by the Board in September 2011 so that the Veteran could be scheduled for a hearing.  The Veteran subsequently testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in San Antonio, Texas in January 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for disabilities of the knees, bilaterally, and service connection for a rotator cuff injury of the right shoulder.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA joint examination in April 2006.  However, the adequacy of this examination is questionable.  The Board recognizes that no significant abnormalities were noted upon examination at this time.  Nonetheless, the Veteran testified in January 2012 that he continued to suffer from symptomatology associated with the knees and right shoulder.  He also stated that VA prescribed him knee braces and inserts for his shoes.  He also reported being treated for pain in these areas during military service.  The VA examiner diagnosed the Veteran with right rotator cuff tendinosis, with recurrent impingement syndrome and subjective patellofemoral pain syndrome.  However, no opinion was provided as to the origin of these conditions despite the Veteran's statements regarding chronic symptomatology.  

The Veteran should be scheduled for a new VA examination regarding the knees and his right shoulder.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has testified to chronic symptomatology affecting the knees, bilaterally, and the right shoulder.  Therefore, the examiner should clarify whether the Veteran indeed suffers from a chronic disability of either knee or the right shoulder, and if so, provide an opinion as to whether it is at least as likely as not that any disability is associated with military service.  

The Veteran also testified during his hearing that he had been receiving treatment from the VA's South Texas Health Care System since shortly after his separation from active duty.  As a result of this treatment, he was prescribed knee braces, given shoe inserts, and afforded a magnetic resonance image (MRI) of both knees.  However, the record does not contain any of these records.  VA treatment records must be obtained before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  VA Medical Center (VAMC) records from the South Texas Health Care System prepared since the Veteran's separation from active duty in December 2004 must be obtained and incorporated into the claims file.  If no records exist, this fact should be documented in the claims file.  

2.  The Veteran should then be afforded a VA examination of the right and left knee.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done.  The examiner is asked to perform all necessary tests and studies, and determine whether the Veteran suffers from any disability associated with either the right or left knee.  The Veteran's subjective symptomatology must be taken into consideration when formulating this opinion.  If it is determined that the Veteran suffers from a disability of the right and/or left knee, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the disability(s) manifested during, or as a result of, active military service.  The examiner must consider the Veteran's contention that strain placed on his knees due to service duties (e.g., carrying heavy loads) caused a chronic bilateral knee disorder.  A complete rationale must be provided for all opinions offered.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

3.  The Veteran should also be afforded a VA examination of the right shoulder.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the examination report must reflect that this was done.  The examiner is asked to perform all necessary tests and studies, and determine whether the Veteran suffers from any disability associated with the right shoulder.  The Veteran's subjective symptomatology must be taken into consideration when formulating this opinion.  If it is determined that the Veteran suffers from a disability of the right shoulder, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that this disability manifested during, or as a result of, active military service.  The examiner must assume for purposes of the opinion that the July 13, 2004 service treatment record that references the left shoulder is in error; the correct shoulder is the right shoulder.  A complete rationale must be provided for all opinions offered.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


